Citation Nr: 0611441	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased rating for conversion disorder, 
currently rated at 30 percent. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. King-Walker


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This case, which has been advanced on the docket, comes to 
the Board of Veterans' Appeals (Board) from a September 2001 
rating decision.  A formal Board hearing was held at the RO 
in September 2003, and the Board subsequently remanded the 
case for further development in September 2004.


FINDING OF FACT

The veteran's service-connected conversion disorder has not 
been shown to have caused more than occasional occupational 
and social impairment with a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
conversion disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7 and 4.130, Diagnostic Code 9424 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected conversion 
disorder is more severe than the current rating 30 percent 
rating indicates.  In June 2001, the veteran filed a claim 
for an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, Part 
4.  Separate diagnostic codes identify the various 
disabilities.  Regulation requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, 38 C.F.R. 4.1.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. 4.2.  Furthermore, 38  C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the  higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.  App. 589 (1991).

When there is an  approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter under consideration, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

Pursuant to the relevant rating criteria, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and  normal conversation) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130,  Diagnostic Code 9424.   

A 50 percent rating will be awarded for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9424.   

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 51-60 is appropriate where there are moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational or school functioning, (e.g., having few friends 
or having conflicts with peers or co-workers).  A score of 
61-70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Between May 2001 and September 2005, the veteran's GAF scores 
ranged from 50 to 72.

Upon review of all the evidence of record, including VA 
treatment records dated from May 2001 to August 2005 and two 
VA psychiatric examination reports, and in light of the above 
rating criteria, the Board concludes that the evidence does 
not support a schedular evaluation in excess of 30 percent 
for the veteran's conversion disorder.  

In this regard, VA treatment records from May 2001 to August 
2005 reflect that the veteran complained of several mental 
health symptoms, including nightmares, sleep disturbance, 
irritability, problems with memory, anxiety, and depression.  
In reviewing the file, his symptoms appeared to get worse 
during stressful situations, such as when he stated that he 
had a lot of health problems at a May 2001 VA outpatient 
visit, when his wife had shingles in December 2001, and in 
February 2002 when he was a victim of a robbery.  However, 
the treatment records reflected that he consistently 
presented with a stable and appropriate mental status during 
outpatient visits, including normal speech, good eye contact, 
intact concentration, intact recent and remote memory, fair 
judgment, and insight, coherent and logical thought, and no 
auditory or visual misperceptions.  Moreover, as further 
evidence of a stable mental status for increased rating 
purposes, the veteran reported at an August 2001 VA 
examination that he took care of his wife due to Alzheimer's 
disease, reported in several outpatient visits that he was 
doing better with medication, and, as is apparent from the 
treatment records, routinely kept his scheduled medical 
appointments. 

In addition, during the August 2001 VA examination, the 
veteran gave appropriate responses to abstract and concrete 
questions, established good rapport with the examiner and 
except for reporting hallucinations at night (seeing his 
mother), denied any inappropriate behavior.  The examiner 
opined that the veteran's judgment and insight were fair; he 
was able to conduct personal hygiene and basic activities of 
daily living, that in regards to his memory, he was able to 
remember 3 of 4 items after one minute and the same after 
three minutes, and was able to accurately name several 
presidents of the United States.  The diagnoses included 
conversion reaction, generalized anxiety disorder and major 
depression secondary to the death of his mother.  The 
examiner assigned a GAF score of 55.  

At a September 2005 VA examination, the veteran's primary 
complaint was of nightmares that interrupted his sleep.  
However, he presented with a stable mental status, including 
coherent, logical and goal directed thought processes, 
adequate communication (though detailed), no panic attacks, 
intact remote memory, normal speech, and no impaired impulse 
control.  The examiner opined that the veteran was able to 
manage his own benefit payments, and that he was not 
employed, but this was not due to his mental condition, but 
as a result of regular retirement, which occurred 20 years 
earlier.  The examiner characterized the veteran's symptoms 
as mild to moderate in the last year.  The veteran denied 
delusions or hallucinations; there were no panic attacks and 
he was completely oriented.  The examiner assigned a GAF 
score of 60-64, which the examiner noted indicated moderate 
symptomatology.  

In sum, it is apparent that the veteran suffers from a mental 
disability, but he simply does not suffer from impaired 
occupational and social abilities with reduced reliability 
and productivity at a level that would warrant an increased 
rating.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b).

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this 
case, the RO sent correspondence to the veteran in October 
2004 which discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, and the pertinent laws and regulations.  It is 
unclear from the record whether the appellant was explicitly 
asked to proved "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
However, the Board finds that the veteran has been notified 
of the need to provide such evidence.  The December 2005 SSOC 
included the complete text of 38 C.F.R. § 3.159 (b)(1), which 
includes such notice.  

There was no harm to the veteran; VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  Any 
defect with regard to the timing of the notice to the veteran 
was harmless because of the thorough and informative notices 
provided throughout the adjudication.  The veteran was 
provided notice of the type of information and evidence 
needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the possible award.  Despite the 
inadequate notice provided on that element, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a decision.  See Bernard v. Brown, 4 Vet. App.  384 
(1993).  In that regard, as the Board has concluded that the 
preponderance of the evidence is against the claim, any 
question as to the appropriate effective date to be assigned 
is moot.  Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006).  Any defect with regard 
to the timing of the notice to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained VA treatment records and afforded the veteran 
two VA examinations in connection with his claim.  VA has not 
had any failure to obtain evidence of which VA must notify 
the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for a conversion disorder is denied.   



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


